On Motion for Rehearing.
HAWKINS, J.
 Appellant renews his contention that error was committed in overruling his application for continuance because of the absence of John Brown. The indictment was returned on the 25th day of February, 1925; appellant was not arrested until the 25th day of September, 1928, more than 3½ years having elapsed. The court convened on the 12th day of November, 1928. Process for Brown was not applied for until the 22d day of November and was issued on the 24th. The case was set down for trial by the court and the day of setting posted on-a bulletin board in the courtroom about November 19th. Appellant attempts to excuse delay in applying for process by averring in his motion for rehearing that it was the “rule and practice in the court not to issue process until the case had been assigned for trial.” We fail to find any evidence supporting this averment. It does appear that the court made no announcement from the bench regarding the assignment of cases but had the assignment posted on a bulletin board, and the attorneys recognized such custom for information as to when cases would be called for trial, but nothing is shown indicating that the court would not permit process to be issued prior to the assignment so posted. It appears from the application for continuance that appellant had endeavored to locate Brown “since this case was set,” which at least implies that no effort had been made to ascertain his whereabouts for the two months between appellant’s arrest and *the assignment of the case for trial. In conformity with many prior decisions of this court, we must hold that appellant was lacking in diligence. However, if such were not the case, we could not hold it error to refuse the continuance on the further ground now to be considered. The application avers that the state would contend that appellant sold whisky to Oscar Nash on the date alleged in the indictment— which was November 29, 1924 — and that appellant could prove by Brown that on said date appellant was not in the hotel. Nash did not fix the date of the transaction as occurring on the 29th day of November nor indeed during the month of November, as is more fully shown in his testimony copied in paragraph 4 of this opinion. Hence the aver-ments as to what appellant expected to prove by Brown are of little significance.
We have reviewed the question presented! by bills of exception Nos. 4 and 5, which com*778plain of evidence received from the officers regarding their efforts to locate and arrest appellant during the 3½ years that had elapsed since the returning of the indictment, the objection being that appellant was not shown to have known that he was under indictment or that the officers were seeking him. Discussing the identical point here made, Mr. Wigmore says: “It is occasionally required by a court that the accused should have been aware that he was charged or suspected. This is unnecessary; it is the act o& departure that is itself evidential; ignorance of the charge is -merely a circumstance that tends to explain away the guilty significance of the conduct.” Wigmore on Evidence (2d Ed.) vol. 1, § 276, p. 563.
The record shows that appellant left Kaufman before the indictment was returned. It was within appellant’s power to -have explained that his leaving had no connection with the present charge and that he was ignorant thereof at the time he departed. Appellant offered no evidence upon this or any other issue.
In order to make clear our view regarding the complaint urged in bill of exception No. 3, we set out the testimony of Nash, the alleged purchaser, in so far as it seems pertinent: “I know the defendant, Oscar Porter. I knew him when he was in the hotel business here in Kaufman. I don’t remember the month and date of his being at the Kaufman Hotel, but I rememher that he was in the hotel business the latter part of 1924. I was living here in Kaufman at that time. * * * I remember an occasion when I bought some whisky from the defendant, Oscar Porter, at the Kaufman Hotel, but * * * I don’t remember the details; I don’t remember what part of the hotel we were in, or what time of day it was, or how much I paid him for the whisky. Independent of the written .statement you have there, I don’t remember what happened just before I went after the liquor, but at the time I made that statement it was true, and I believe now that the statement is true. I remember one occasion when Walter Hamilton, Ole M’Jaaland and I made up some money to buy some whisky, but I don’t remember whether that was the time you refer to or not. I don’t even remember, approximately, the time of year I bought the whisky. 1 don't remember, independent of that statement, that it was some time the latter part of November, 1924. I think.I left to go to Austin in September, 1925. It was the year before I left here that this transaction occurred. I had made a statement about buying the whisky before I left itaufman. * * * I bought the liquor from Oscar Porter in 1924, I got it from him in the Kaufman Hotel — that was the hotel he was running at that time. * , * * I do not remember how much I paid per pint for the whisky. I paid money for the whisky, and it was whisky I got from the defendant.”
 The witness Nash was not cross-examined at all. The statement to which he referred had been made by him more than three years prior to the trial. It was not before the jury, nor is it before us. The state proved over objection by the witness Majaal- and that some time before Christmas in 1924 he furnished $2.50 and Nash furnished a like amount, and that Nash went off and got some whisky. Witness did not undertake to identify this transaction with a purchase claimed to have been made by Nash, nor did he undertake to say where Nash procured the whisky. Under the circumstances, the writer thinks Majaaland’s testimony was inadmissible. In view of Nash’s testimony, that of Majaaland seems to be entirely without probative force. We do not agree with appellant that the admission of such testimony, although erroneous, demands a reversal. Nash very positively testified to his purchase of whisky from appellant some time during the year 1924. Appellant offered no denial either by his own testimony or that of any other witness. He offered no 'testimony whatever. If an issue had been made upon a question of sale and the jury could have appropriated Majaaland’s testimony in support of that given by Nash, or if the punishment had been more than the minimum with a possibility that it was brought about by Majaaland’s testimony, the question would be presented in a different light. Under the facts, however, we feel that a reversal would not be warranted.
The motion for rehearing is overruled.